 1 ALEX G. TSE (CABN 152348)
   United States Attorney
 2
   BARBARA J. VALLIERE (DCBN 439353)
 3 Chief, Criminal Division

 4 THOMAS R. GREEN (CABN 203480)
   Assistant United States Attorney
 5
      1301 Clay Street, Suite 340S
 6    Oakland, CA 94612
      Telephone: (510) 637-3695
 7    Fax: (510) 637-3724
      E-Mail: Thomas.Green@usdoj.gov 
 8
   Attorneys for United States of America
 9

10                                     UNITED STATES DISTRICT COURT
11                                  NORTHERN DISTRICT OF CALIFORNIA
12                                             OAKLAND DIVISION
13   UNITED STATES OF AMERICA,                          )
                                                        )   Case No. CR 12-00862 YGR
14           Plaintiff,                                 )
                                                        )   STIPULATION AND [PROPOSED] ORDER
15      v.                                              )   CONTINUING PRETRIAL CONFERENCE AND
                                                        )   EXCLUDING TIME UNDER THE SPEEDY TRIAL
16   BRIAN FEDERICO and                                 )   ACT TO JANUARY 10, 2018
     KEVIN LANEY,                                       )
17                                                      )   [* AS MODIFIED BY THE COURT*]
                                                        )
18           Defendants.                                )
                                                        )
19                                                      )
20

21           Plaintiff United States of America and defendants Brian Federico and Kevin Laney, by and

22 through their respective counsel of record, hereby stipulate as follows:

23           1.      On October 15, 2018, the parties had a status conference before the Court in this action.

24 At the status conference, the Court set this matter for jury trial to commence on either August 19, 2019,

25 or August 26, 2019, with jury selection to begin on August 21, 2019, in the event of an August 26, 2019

26 trial date.

27           2.      At the status conference the Court also set the matter for an initial pretrial conference on

28 December 6, 2018, with a joint pretrial statement due to be filed a week in advance of the conference.

     STIPULATION AND [PROPOSED] ORDER
     CR 12-00862 YGR
 1 The Court specifically instructed the parties to include in the joint pretrial statement a proposed briefing

 2 schedule for any motion regarding bifurcation, with any such motions to be filed by January 2019.

 3          3.      Following the status conference and setting of the pretrial conference, government

 4 counsel of record, Assistant U.S. Attorney William Gullotta, departed the Oakland Branch office for a

 5 new position in the Department of Justice. Assistant U.S. Attorney Thomas R. Green substituted into

 6 the case as new government trial counsel for this matter on or about November 8, 2018. AUSA Green

 7 has a long planned vacation during the week of December 3, 2018, and is scheduled to be out of the

 8 district on vacation during the presently scheduled pretrial conference of December 6, 2018.

 9          4.      Martha Boersch, trial counsel for Mr. Laney, is also unavailable the week of December 3,

10 2018, as she is scheduled to be in Washington, D.C. until Friday of that week for a matter pending

11 before the Securities and Exchange Commission.

12          5.      The parties have met and conferred regarding possible new dates for the pretrial

13 conference and are jointly proposing that the conference be continued to January 10, 2019, with a Joint

14 Pretrial Statement to be filed by January 3, 2019. All parties are available on January 10, 2019, and

15 continuing the conference by approximately one month will give the parties additional time to meet and

16 confer regarding the substance of the Joint Pretrial Statement, including the briefing schedule for any

17 possible motion for bifurcation to be filed by one or more of the defendants.

18          6.      If the parties are not able to reach an agreement on the merits of bifurcation in advance of

19 any such motion, they will propose a briefing schedule for any motion(s) to sever, or competing briefing

20 schedules in the absence of an agreement, in the Joint Pretrial Statement to be filed a week in advance of

21 the pretrial conference.

22          7.      Counsel for both defendants are also relatively new to the case, as neither counsel for Mr.

23 Federico nor Mr. Laney represented their respective client during the original bench trial in this action.

24 As a result, counsel for the government and counsel for both Mr. Federico and Mr. Laney are in the

25 process of reviewing the evidence underlying the counts against each defendant, including extensive

26 discovery produced by the government. Counsel for each defendant needs additional time to prepare for

27 the pretrial conference and the trial(s) anticipated in August 2019.

28          8.      For these reasons, the parties also stipulate to exclude the time between December 6,

     STIPULATION AND [PROPOSED] ORDER
     CR 12-00862 YGR
 1 2018, and January 10, 2019, from the time in which the defendants must be brought to trial pursuant to

 2 the Speedy Trial Act, 18 U.S.C. § 3161 et seq. The parties agree that time has already been excluded

 3 through the presently scheduled December 6, 2018 pretrial conference. The government has produced

 4 substantial discovery in this case. Defense counsel continues to review the discovery produced and

 5 needs additional time to consider the evidence and review the evidence with the defendant. Therefore,

 6 the parties agree that the time period from December 6, 2018, through January 10, 2019, inclusive,

 7 should be excluded pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and (h)(7)(B)(iv), on the basis that the ends

 8 of justice served by the continuance outweigh the best interests of the public and defendant in a speedy

 9 trial. Failing to exclude this time would deny counsel the reasonable time necessary for effective

10 preparation, taking into account the exercise of due diligence.

11          9.     At the October 15, 2018 status conference, the Court granted Mr. Sugarman’s request that

12 Mr. Laney need not appear at the next scheduled court hearing and Mr. Laney could appear through

13 counsel. The parties stipulate that Mr. Laney, who lives in Montana, is excused from appearing at the

14 pretrial conference.

15

16          IT IS SO STIPULATED.

17

18 Dated: November 28, 2018                                     ALEX G. TSE
                                                                United States Attorney
19

20
                                                                       /s/ Thomas R. Green
21                                                              THOMAS R. GREEN
                                                                Assistant United States Attorney
22

23 Dated: November 28, 2018                                            /s/ Matthew Dirkes
                                                                MARTHA BOERSCH
24
                                                                MATTHEW DIRKES
25                                                              Attorneys for Defendant Brian Federico

26
     Dated: November 28, 2018                                          /s/ Scott Sugarman
27                                                              SCOTT SUGARMAN
                                                                Attorney for Defendant Kevin Laney
28

     STIPULATION AND [PROPOSED] ORDER
     CR 12-00862 YGR
 1                                                  ORDER

 2          Based upon the stipulations and representations of counsel, and for good cause shown, the Court

 3 finds that failing to exclude the time between from December 6, 2018, through January 10, 2019, would

 4 deny counsel the reasonable time necessary for effective preparation, taking into account the exercise of

 5 due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv). The Court further finds that the ends of justice served by

 6 excluding the time from December 6, 2018, through January 11, 2019, from computation under the

 7 Speedy Trial Act, outweigh the best interests of the public and the defendant in a speedy trial.

 8 Therefore, IT IS HEREBY ORDERED that the matter is set before this Court on FRIDAY,

 9 JANUARY 11, 2019 AT 9:00 a.m. for a pretrial conference, and that the time from December 6, 2018,

10 through January 11, 2019, shall be excluded from computation under the Speedy Trial Act. 18 U.S.C.

11 §§ 3161(h)(7)(A) and (B)(iv). The parties are further ordered to file a Joint Pretrial Statement by

12 January 4, 2019, in advance of the pretrial conference, that includes a briefing schedule for any motion

13 for bifurcation either defendant intends to bring in advance of trial. Mr. Laney is excused from

14 appearing at the pretrial conference on January 11, 2019.

15

16

17 DATED: November 29, 2018_
                                                 THE HONORABLE YVONNE GONZALEZ ROGERS
18                                               United States District Judge

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER
     CR 12-00862 YGR
